Sr askeny sm peernenyin FTES ITNT set

USDC &

DOCUME! NT
ELECTRONICA 8 WTRED TH
UNITED STATES DISTRICT COURT ec e
SOUTHERN DISTRICT OF NEW YORK oo

, pare nn “7 is/ 2/
Plaintifi(s), CALENDAR NOTICE

v | — ZI CK 123 9)
HA) /POr,

Defendant(s).

 

 

 

 

 

X

PLEASE TAKE NOTICE that the above-captioned case has been scheduled?

re-Scheduled fpr:

Status conference | ____ Final pretrial conference
____ Telephone conference ____ Jury selection and trial
___ Pre-motion conference ____ Bench trial
___ Settlement conference ____ Suppression hearing
____ Oral argument , ____ Plea hearing
____ Bench ruling on motion ____ Sentencing

on G / XD / 20) [, at Z ’ 307, in Courtroom 620, United States

Courthouse, 300 Quarropas Street, White PlainS, NY 10601. Adjourned from __7/27 / 24

———

 

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court's
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

Dated: Tf i/ ,20 7/

White/Plains, NY

SO ORDERED:

Vincent L. Briccetti
United States District Judge

 

 
